 



Exhibit 10.2
Fiscal 2008 Annual Performance Bonus Program
for John D. Carter and Tamara L. Lundgren
The Employment Agreements between the Company and each of John D. Carter and
Tamara L. Lundgen provide for annual cash bonuses for fiscal 2007, 2008 and 2009
under bonus programs to be developed by the Compensation Committee (the
Committee), with bonuses payable based on Company financial performance and
achievement of management objectives as determined by the Committee at the
beginning of each fiscal year. The annual bonus program for Mr. Carter and
Ms. Lundgren for fiscal 2008 has two components. The first component consists of
awards under the Company’s Executive Annual Bonus Plan, with cash payouts based
on achievement of Company financial performance targets. The second component is
based on the achievement of management objectives established by the Committee.
The two components of the annual performance bonus program shall operate
independently, and the Committee shall make determinations with respect to the
second component without regard to the outcomes under the first component.
Company Financial Performance Targets — Awards Under Executive Annual Bonus Plan
Calculation of Cash Payout. For fiscal 2008, the performance targets under the
Executive Annual Bonus Plan shall be the Company’s EPS Growth and Return on
Capital Employed (ROCE), and each performance target shall be weighted equally.
Cash payouts to the participants under this component of the bonus program shall
be determined based on the level of achievement of each performance target. The
Committee has established performance targets for EPS Growth and ROCE and
corresponding payouts as a percentage of a participant’s target amount. Payouts
begin at positive levels of EPS Growth and ROCE, and the maximum aggregate
payout per participant is equal to the maximum permitted under the Executive
Annual Bonus Plan. Each performance target operates independently, and the
payout is determined based solely on that performance target.
Participants’ Target Amounts. The target amount for Mr. Carter for each Company
performance target shall be 25% of his annual base salary as in effect on
August 31, 2008. The target amount for Ms. Lundgren for each Company performance
target shall be 25% of her annual base salary as in effect on August 31, 2008.
EPS Growth. The EPS Growth for fiscal 2008 shall be equal to the Adjusted EPS
for that year minus the EPS for fiscal 2007, with that difference then divided
by the EPS for fiscal 2007. For purposes of this bonus program, the EPS for
fiscal 2007 shall be deemed to be $4.37, the diluted earnings per share reported
in the Company’s Consolidated Statements of Income for the Fiscal Year ended
August 31, 2007 adjusted to eliminate the impact of (a) the fees, expenses,
costs and indemnification payments paid or incurred by the Company in relation
to or in connection with the investigations by the United States Department of
Justice and the United States Securities and Exchange Commission into the
Company’s past payment practices in Asia (the “Investigation”) and (b) the fees,
costs and expenses of the Compliance Consultant retained by the Company in
connection with its settlement of the Investigation and his attorneys,
accountants, and other advisors and consultants ((a) and (b) collectively,
“Investigation Expenses”) incurred in fiscal 2007. Adjusted EPS for fiscal 2008
shall mean the Company’s diluted earnings per share for that fiscal year before
extraordinary items and the cumulative effects of changes in accounting
principles, if any, as set forth in the audited consolidated financial
statements of the Company and its subsidiaries for that fiscal year, adjusted to
eliminate the impact of Investigation Expenses.
ROCE. The Company’s ROCE for fiscal 2008 shall be equal to the Company’s
Adjusted Net Income for fiscal 2008 divided by the Company’s Average Capital
Employed for fiscal 2008. Adjusted Net Income for fiscal 2008 shall mean the
amount determined by excluding interest expense from the Company’s income before
income taxes for fiscal 2008, recalculating the income tax expense for the year
based on the adjusted income before income taxes, and then calculating net
income (i) to eliminate the impact of Investigation Expenses and (ii) before
extraordinary items and the cumulative effects of changes

 



--------------------------------------------------------------------------------



 



in accounting principles, if any, all in a manner consistent with the actual
calculations reflected in the audited consolidated financial statements of the
Company and its subsidiaries for fiscal 2008. Average Capital Employed for
fiscal 2008 shall mean the average of five (5) numbers consisting of the Capital
Employed as of the last day of the fiscal year and as of the last day of the
four preceding fiscal quarters. Capital Employed as of any date shall mean the
Company’s total assets minus the sum of all of its liabilities other than debt
for borrowed money and capital lease obligations, in each case as set forth on
the consolidated balance sheet of the Company and its subsidiaries as of the
applicable date.
Change in Accounting Principle. If the Company implements a change in accounting
principle during fiscal 2008 either as a result of issuance of new accounting
standards or otherwise, and the effect of the accounting change was not
reflected in the Company’s business plan at the time of approval of this award,
then EPS Growth and ROCE shall be adjusted to eliminate the impact of the change
in accounting principle.
Management Objectives
The second component of the annual bonus program is based on the achievement of
the management objectives determined by the Committee. The Committee shall
establish the management objectives and specify the weight to be assigned to
each objective. Following the end of the fiscal year, the Committee shall
evaluate the performance of each participant against the management objectives,
determine the extent to which each objective has been met and determine the
amount of the bonus to be paid. The target bonus amount of this component of the
bonus program shall be 50% of the annual base salary of the participant as in
effect on August 31, 2008. The actual amount of the bonuses under this component
shall be determined by the Committee.
General Provisions
Payouts Under Program. There is no cap or maximum amount of the aggregate bonus
that can be paid to either Mr. Carter or Ms. Lundgren. Payouts up to 3x of the
aggregate target amounts shall be in cash. Payouts in excess of 3x of a
participant’s aggregate target amounts shall be in the form of Class A Common
stock of the Company which would vest within an agreed timeframe and be subject
to agreed upon vesting provisions.
Certification. Following the end of fiscal 2008 and prior to the payment of any
bonus based on the Company financial performance targets, the Committee shall
certify in writing the level of attainment of each performance target for the
year and the calculation of the bonus amounts for each participant. Payouts
shall be made in cash to the participants as soon as practicable after
October 31, 2008 following certification by the Committee.
Conditions to Payment. Subject to the terms of each participant’s employment
agreement and change in control agreement, a participant must be employed by the
Company on August 31, 2008 to receive this component of the annual bonus.
IRS Section 162(m). The Company Financial Performance component of the annual
bonus program is implemented pursuant to the Executive Annual Bonus Plan, which
was approved by shareholders in 2005, and is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue
Code. The EPS Growth and ROCE performance targets are among performance goals
approved by shareholders in the Executive Annual Bonus Plan.

 